DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Initial Remarks
	This action is in response to communication: 04/22/2022.  Claims 1-24 are pending.  Claims 1, 9, and 17 have been amended, no claims have been added and no claims have been canceled.
 
Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora (U.S. Patent Pub. No. 2015/0186160) in view of Payer (U.S. Patent Pub. No. 2016/0350214), in view of J.P. Publication 2018-510432 (known herein as JP-2018) in further view of Smith (U.S. Patent No. 8,364,918).
Regarding claim 1, Arora teaches a memory device to implement a dynamically adjusted garbage collection workload, the memory device comprising: 
processing circuitry (central processing unit (CPU)); and storage that includes instructions, the instructions, when executed by the processing circuitry, configured the processing circuitry to (processing system 100 includes a central processing unit (CPU) 105 for executing instructions – Arora; [0018])
record idle times for a memory device (policy management logic 200 may also access information 215 indicating durations of one or more previous idle states (or other performance states) – [0026]; durations of the idle events in the idle event history using the linear predictor coefficients a(i), e.g., using equation (2) for computing the average of the last N idle events – Arora; [0031]); 
derive a metric from the idle times (compute a weighted average of the durations of the idle events in the idle event history using the linear predictor coefficients a(i), e.g., using equation (2) for computing the average of the last N idle events: Y (t)=Σi=1 N a(i)*Y(t−i) – Arora; [0031]; i.e. estimating future idle time periods); 
Arora may not necessarily teach divide a current garbage collection workload into portions based on the metric, wherein the portions are atomic and a group of multiple operations, a size of the group being determined by the metric; and perform, to completion, a first portion of the portions at a next idle time, wherein the first portion is beyond a threshold size.
Payer teaches divide a current garbage collection workload into portions (Memory manager 114 may post each garbage collection event to task scheduler 110, including an estimated time for the task to be completed; memory manager 114 may break up larger events or tasks into smaller chunks if they are more than a predetermined length, or organize garbage collection events into tasks of a predetermined duration – [0025]; automatically separates the various garbage collection events into smaller, more manageable chunks that can be posted to task scheduler 110 as idle tasks, and performed while the system is in an idle state – [0035]), and a group of multiple operations (a group of tasks may be scheduled during an idle period of time; Accordingly, task scheduler 110 may schedule a group of the software garbage collection tasks to be performed during the future idle period of time – [0044]), a size of the group being determined by the metric (Task scheduler 110 may select an event that may be completed in a single idle period or over a minimum number of idle periods for the events in the queue (e.g., as a series of tasks) – [0040]; a garbage collection event selected based on a respective time estimation corresponding to the selected software garbage collection event and a duration of the future idle period of time (i.e. garbage collection events/portions may be determined and selected for future idle times in which the garbage collection event/portions may be completed within that amount of idle time and/or portions of idle times) – [0043]); and 
perform, to completion, a first portion of the portions at a next idle time (task scheduler 110 may analyze the types of garbage collection events in an event queue and schedule the events (or tasks for the events) to maximize performance of the system; Task scheduler 110 may select an event that may be completed in a single idle period or over a minimum number of idle periods for the events in the queue (e.g., as a series of tasks) (i.e. a garbage collection event/portions being completed within the next/future idle time periods) – [0040]).
Further, the combination of Arora and Payer teaches to divide a current garbage collection workload into portions (automatically separates the various garbage collection events into smaller, more manageable chunks that can be posted to task scheduler 110 as idle tasks, and performed while the system is in an idle state – Payer; [0035]) based on the metric (further based on/utilizing the computed weighted average of the durations of the idle events in the idle event history using the linear predictor coefficients a(i), e.g., using equation (2) for computing the average of the last N idle events: Y (t)=Σi=1 N a(i)*Y(t−i) – Arora; [0031]; i.e. to further/better predict future idle times; beyond/in addition to Payer’s determination of idle times (based on rate of allocation, duration of garbage collection, estimated memory allocation, past garbage collection events, etc.) – Payer; [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arora to have garbage collection workload division and to perform garbage collection events/portions of garbage collection event (i.e. as series of tasks) during idle times, to completion, as taught by Payer. The suggestion/motivation for doing so would have been to further predict idle times in which garbage collection may be more effectively performed and to adapt garbage collection workloads to be performed within future idle times in order to “provide(s) the most memory optimization (e.g., via garbage collection) in the smallest duration of time or smallest number of task chunks.” (Payer; [0040]). Therefore, it would have been obvious to combine Arora with Payer for the benefits shown above to obtain the invention as specified in the claim.
	Arora and Payer may not necessarily teach wherein the portions are atomic and wherein the first portion is beyond a threshold size.  
While Payer teaches selecting events and/or portions thereof (for example, garbage collection events//task) based on size (Payer; [0016]) over a single or multiple idle periods to “provide(s) the most memory optimization (e.g., via garbage collection) in the smallest duration of time or smallest number of task chunks” (Payer; [0040]),  Arora and Payer may not necessarily, specifically teach wherein the first portion is beyond a threshold size.  Family application JP-2018 teaches wherein the first portion is beyond a threshold size (task scheduler may schedule a task for an event that provides maximum memory optimization (e.g., via garbage collection) with a minimum duration or a minimum number of tasks (i.e. mathematically equivalent to beyond a set size/threshold of tasks – JP-2018; pg. 6: para. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arora and Payer to verify/determine the number of garbage collection tasks to be scheduled/executed, while attempting to optimize memory operations/garbage collection, comprise at least a minimum number of tasks to be scheduled/executed.  One of ordinary skill in the art would understand that wasting memory resources to processes indifferent portions/minimalistic number of tasks, whether a single fairly insignificant task, a combination of small tasks (compared to the memory system/necessary garbage collection), etc. (within potentially an inadequate period of idle time) would not result in “maximum memory optimization.”  Therefore, the suggestion/motivation for doing so would have been to further provide “maximum memory optimization (e.g. via garbage collection)” during idle time periods, which provides some standard in which garbage collection will be scheduled/executed.  (JP-2018; pg. 5: para. 14 - pg. 6: para. 1).  Therefore, it would have been obvious to combine Arora and Payer with JP-2018 for the benefits shown above to obtain the invention as specified in the claim.
Arora, Payer and JP-2018 may not necessarily teach wherein the portions are atomic.  Smith teaches wherein the portions are atomic (managed NAND 204 divides garbage collection into atomic operations (read/write/erase) and performs those garbage collection atomic operations that can be done in the idle periods (i.e. garbage collection divided into atomic portions, to be completed during idle times) – Smith; Col. 7: lines 30-36; e NAND controller 210 dividing garbage collection into atomic operations – Smith; Col. 10: lines 4-15; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Arora, Payer and JP-2018 to provide for divided/distributed garbage collection operations may be atomic, performed within idle periods, as taught by Smith. The suggestion/motivation for doing so would have been “so that garbage collection does not need to wait until the NAND array is full.” (Smith; Col. 7: lines 32-37). Therefore, it would have been obvious to combine Arora, Payer and JP-2018 with Smith for the benefits shown above to obtain the invention as specified in the claim.

Regarding claim 2, Arora, Payer, JP-2018 and Smith teach wherein, to derive the metric from the idle times, the processing circuitry is configured by the instructions to use a contiguous subset of all idle times that includes a last idle time (compute a weighted average of the durations of the idle events in the idle event history using the linear predictor coefficients a(i), e.g., using equation (2) for computing the average of the last N idle events (i.e. the subset of the number of idle events (N) and their corresponding durations): Y (t)=Σi=1 N a(i)*Y(t−i) – Arora; [0031]).  

Regarding claim 3, Arora, Payer, JP-2018 and Smith teach wherein, to derive the metric from the idle times, the processing circuitry is configured by the instructions to compute an average of the idle times as the metric (compute a weighted average of the durations of the idle events in the idle event history – Arora; [0031]).  

Regarding claim 4, Arora, Payer, JP-2018 and Smith teach wherein the average is a weighted average that is weighted by age (a weighted average of the durations of the idle events in the idle event history using the linear predictor coefficients a(i), e.g., using equation (2) for computing the average of the last N idle events: Y (t)=Σi=1 N a(i)*Y(t−i)); i.e. the weighted average of the idle events utilizing the number of idle events considered N (i.e. age) and their durations; via the idle event history – Arora; [0031]).  

Regarding claims 9-12 and 17-20, claims 9-12 and 17-20 comprise the same or similar limitations as claims 1-4, respectively, and are, therefore, rejected for the same or similar reasons.  Regarding claim 17, Arora teaches a machine-readable medium including instructions to implement dynamically adjusted garbage collection workload, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising (the software comprises one or more sets of executable instructions stored or otherwise tangibly embodied on a non-transitory computer readable storage medium; the software can include the instructions and certain data that, when executed by the one or more processors, manipulate the one or more processors to perform one or more aspects of the techniques described above – Arora; [0064]).

Claims 6-7, 14-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arora (U.S. Patent Pub. No. 2015/0186160) in view of Payer (U.S. Patent Pub. No. 2016/0350214), in view of J.P. Publication 2018-510432 (known herein as JP-2018) in view of Smith (U.S. Patent No. 8,364,918) in further view of Chen (U.S. Patent Pub. No. 2014/0215130).
	Regarding claim 6, while Arora, Payer, JP-2018 and Smith teach using information to predict durations of an idle state and comparing that information to predicted durations of active states (Arora), dividing garbage collection during the next idle periods (Payer), divided garbage collection being atomic (Smith), etc., Arora, Payer, JP-2018 and Smith may not necessarily teach wherein, to derive the metric from the idle times, the processing circuitry is configured by the instructions to calculate an idle rate. 
	Chen teaches wherein, to derive the metric from the idle times, the processing circuitry is configured by the instructions to calculate an idle rate (the memory controller 104 (or memory management circuit 202) may determine whether the rewritable non-volatile memory module 106 is not accessed continuously according to an idle/busy status of the rewritable non-volatile memory module 106; the memory controller 104 (or memory management circuit 202) may calculate a ratio that the rewritable non-volatile memory module 106 is at the idle state within a period of time and determine whether the ratio exceeds a default value (e.g., 90%); if the ratio exceeds the default value, it is identified that the rewritable non-volatile memory module 106 is not accessed continuously – [0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arora, Payer, JP-2018 and Smith to calculate an idle rate upon deriving the metric from idle times, as taught by Chen. The suggestion/motivation for doing so would have been to further determine/estimate continuous/non-continuous access to memory and to determine/monitor the memory for read/write accesses over a period of time.  (Chen; [0056]-[0057]).  Monitoring read/write accesses over a period of time provides additional information which aids in estimating when a memory may be idle (i.e. read/write commands not being received for a period of time from the host – Chen; [0056]), in which garbage collection may be performed. Therefore it would have been obvious to combine Arora, Payer, JP-2018 and Smith with Chen for the benefits shown above to obtain the invention as specified in the claim.

Regarding claim 7, Arora, Payer, JP-2018 and Smith and Chen teach wherein the idle rate (memory controller 114 may calculate a ratio that the rewritable non-volatile memory module 106 is at the idle state within a period of time) is determined from an input-output event counter of the memory device (based on the read and write commands received over a period of time – Chen; [0056]-[0057]).

Regarding claims 14-15 and 22-23, claims 14-15 and 22-23 comprise the same or similar limitations as claims 6-7, respectively, and are, therefore, rejected for the same or similar reasons.

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arora (U.S. Patent Pub. No. 2015/0186160) in view of Payer (U.S. Patent Pub. No. 2016/0350214), in view of J.P. Publication 2018-510432 (known herein as JP-2018) in view of Smith (U.S. Patent No. 8,364,918) in view of Wu et. al. “GCaR: Garbage Collection aware Cache Management with Improved Performance for Flash-based SSDs” (known herein as NPL-GCaR) in further view of Liu’s “RAF: A Random Access First Cache Management to Improve SSD-Based Disk Cache” (known herein as NPL-RAF).
	Regarding claim 8, while Arora, Payer, JP-2018 and Smith teach using information to predict durations of an idle state and comparing that information to predicted durations of active states (Arora), dividing garbage collection during the next idle periods (Payer), divided garbage collection being atomic (Smith), etc., Arora, Payer, JP-2018 and Smith may not necessarily teach of what cache garbage collection is being done and sorting garbage collection workloads such that garbage collection of a write cache is prioritized.
NPL-GCaR teaches wherein the portions of the garbage collection workload are sorted such that garbage collection of a cache is prioritized (garbage collection aware cache management, named GCaR, to substantially reduce the contention and interference between the user I/O operations and the GC I/O operations; The basic idea is to give a higher priority to caching the blocks on the flash chips that are in GC state – pg. 2; Col. 1; para. 3; Thus the priority of a data block in the cache also changes dynamically according to the underlying GC operations (i.e. giving higher priority to data in the cache in which is subject to garbage collection)  – pg. 5; col. 2; para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dividing and performing atomic garbage collection during the next idle periods (Payer and Smith) (with Arora’s information to predict durations of an idle state and comparing that information to predicted durations of active states and Smith’s performing garbage collection during the next idle state) to have wherein the portions of the garbage collection workload are sorted such that garbage collection of a cache is prioritized, taught by NPL-GCaR.  The suggestion/motivation for doing so would have been because “the miss penalty on the flash chips that are in the GC state is orders of magnitude larger than the miss penalty on the flash chips not in the GC state, the data blocks belonging to the former will be given a higher priority of being retained in cache.”  (NPL-GCaR – pg. 5; col. 1; para 3).  Furthermore, garbage collection aware cache management may substantially reduce the contention and interference between the user I/O operations and the GC I/O operations.  (NPL-GCaR; pg. 2; Col. 1; para. 3).  Therefore, it would have been obvious to combine Arora, Payer, JP-2018 and Smith with NPL-GCaR for the benefits shown above to obtain the invention as specified in the claim.
Arora, Payer, JP-2018, Smith and NPL-GCaR may not necessarily teach the cache being a write cache.  NPL-RAF teaches a write cache and performing garbage collection thereon (Write cache performs as a circular write-through log so as to improve system response time and simplify garbage collection – (RAF divides the flash cache into write and read cache to service reads/writes requests respectively; Using write cache to absorb all the write operations, garbage collection are limited in a small area; “3.2.4 Flash Splitting;” see also “3.2.4 “B. Write Cache”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arora, Payer, JP-2018, Smith and NPL-GCaR with NPL-RAF to teach the division of a flash cache into write and read cache to service reads/writes requests respectively. The suggestion/motivation for doing so would have be to allow using a write cache to absorb all the write operations, garbage collection are limited in a small area.  “Fewer blocks will be considered in garbage collection, leading to less overhead.” (NPL-FAR; “3.2.4 Flash Splitting”).  “Write cache performs as a circular write-through log so as to improve system response time and simplify garbage collection” (i.e. the splitting and utilization of write caches).  (NPL-FAR; “3.2.4 Flash Splitting”).  Moreover, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set/establish various standards/priorities of the system for which data is to be garbage collected (i.e. by write cache/read cache/etc.) subject to the needs/functions/desires of the system and user.  Various data to be garbage collected may be subject to numerous levels of priority based on location, size, system needs, user protocol, etc. Prioritizing garbage collection of a write cache is merely a form of optimization in which to enhance performance in a way a user sees fit and/or provides better utilization of the system for their own purpose.  Therefore, it would have been obvious to combine Arora, Payer, JP-2018, Smith and NPL-GCaR with NPL-FAR for the benefits shown above to obtain the invention as specified in the claim.

Allowable Subject Matter
Claims 5, 13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, generally, teaches using information to predict durations of an idle state and comparing that information to predicted durations of active states (Arora), dividing and performing atomic garbage collection during the next idle periods (Payer and Smith).  While the prior art of record cited teaches various illustrations of calculating a “weighted average” and/or utilizing a type of average in computing/estimating idle times for garbage collection, there is not an obvious reason, taken alone or in combination, for computing the weighted average by:

    PNG
    media_image1.png
    66
    50
    media_image1.png
    Greyscale



 Docket No. 303.I38US1 30 Client Ref. No. 2018-1759.00/USwhere, n is a number of idle times being considered and L is a length of an idle time as implemented into the claim limitations.  These limitations are not taught or rendered obvious, particularly in combination with the other limitations in the claims, in view of the prior art of record.  

Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed 02/24/2022, with respect to the rejection(s) of claim(s) 1, 9 and 17 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Payer (U.S. Patent Pub. No. 2016/030214) and J.P. Publication 2018-510432 (known herein as JP-2018).
Payer teaches scheduling/executing idle tasks, such as garbage collection, based on the size of the task and determined future idle periods of times. Moreover, Payer teaches automatically separating the various garbage collection events into smaller, more manageable chunks as idle tasks to be performed while the system is in an idle state/during future idle periods (as illustrated above).  
JP-2018 teaches scheduling task(s) for an event (such as garbage collection) that provides maximum memory optimization (e.g., via garbage collection) with a minimum duration or a minimum number of tasks (i.e. mathematically equivalent to beyond a set size/threshold of tasks) (as illustrated above).  One of ordinary skill in the art would understand that wasting memory resources to processes indifferent portions/minimalistic number of tasks, whether a single fairly insignificant task, a combination of small tasks (compared to the memory system/necessary garbage collection), etc. (within potentially an inadequate period of idle time) would not result in “maximum memory optimization.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        

/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137